Citation Nr: 1216423	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-19 923	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease. 

2.  Entitlement to service connection for sarcoidosis.  



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1966 to October 1968.  The Veteran also has a period of service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his June 2008 Substantive Appeal (VA Form 9) the Veteran requested a hearing before the Board.  However, in March 2012 the Veteran withdrew this request.  Accordingly, the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2011).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The Board notes that the claims currently at issue were previously characterized as entitlement to service connection for chronic obstructive pulmonary disease/sarcoidosis.  While potentially having overlapping symptomatology, the claimed conditions are clearly distinct from one another and thus the Board has recharacterized the Veteran's claim as two separate issues: entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease; and entitlement to service connection for sarcoidosis.  

The issue of entitlement to service connection for sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran does not have a respiratory disorder which began in service or has been shown to be causally or etiologically related to active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In the Veteran's March 2006 claim he stated that he had a hard time breathing.  This was interpreted as a claim for chronic obstructive pulmonary disease/sarcoidosis, which was denied in a June 2007 rating decision.  In July 2007 the Veteran submitted a statement wherein he argued that his sarcoidosis began during service when he complained of a pulmonary problem.  The RO issued an additional rating decision in October 2007, continuing the previous denial.  The Veteran submitted a Notice of Disagreement (NOD) in November 2007.  The RO issued a Statement of the Case (SOC) in April 2008 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2008.  In that appeal the Veteran reported being hospitalized in service for reports of tiredness and loss of appetite.  

The relevant evidence of record includes service treatment records, private treatment records, VA treatment records and written statements from the Veteran.  Service treatment records are entirely negative for any findings or symptomatology indicative of a respiratory disorder.  No respiratory disorder was found on the Veteran's September 1966 and October 1968 entrance and separation examinations and the Veteran denied ever having had shortness of breath, chest pain or chronic cough on both occasions.  In October 1968 the Veteran did report feeling tired and having decreased appetite and nausea, but this was diagnosed as infectious hepatitis.  Treatment records from the Veteran's period of National Guard service indicate a normal chest x-ray in August 1980 and negative evaluation for any lung or chest disorders, providing evidence against this claim.  

Post-service private treatment records from February 1992 indicate that the Veteran presented with, among other symptomatology, a cough productive of yellow sputum.  The evaluating provider stated that the Veteran's lungs were clear, but also noted a few central rhonchi.  He diagnosed the Veteran with acute bronchitis, stating that this would be a recurring problem since the Veteran continues to smoke.  Records from October 1993 indicate that the Veteran was treated for progressive asthenia, fatigue and orthostatic disease.  A respiratory evaluation from that time revealed that the Veteran had symmetrical excursion without dullness, rales, rhonchi or wheezing.  

Post-service private treatment records from March 2006 indicate that the Veteran reported having shortness of breath with exertion and in some sitting positions.  The evaluating physician noted that the Veteran was mildly short of breath when speaking, but that his lungs were clear.  A chest x-ray revealed right pleural effusion with some scarring and congestion as well as mild bilateral pulmonary interstitial fibrosis.  The interpreting radiologist's impressions included chronic obstructive pulmonary disease with emphysematous bullae in both lung apices, mild bilateral pulmonary fibrosis and cardiomegaly.  The evaluating physician diagnosed the Veteran with congestive heart failure and symptoms of fluid overload.  Continued treatment is noted in VA treatment records through October 2007.  None of these records relate the Veteran's respiratory disorder to his period of service.  

After a thorough review of the entirety of the evidence of record the Board finds that entitlement to service connection for a respiratory disorder is not warranted.   As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

With respect to the first element, the Board notes that it is undisputed that, since his separation from service, the Veteran has been diagnosed with a respiratory disorder which has been described as chronic obstructive pulmonary disease.  Current disability is demonstrated and element (1) is therefore satisfied.  

However, with respect to the second element, the Board notes that there is no indication of in-service incurrence or aggravation.  The Veteran's service treatment records do not indicate that he was ever treated for or diagnosed with any respiratory disorder in service.  Moreover, the Veteran repeatedly denied having had any respiratory problems in service and no respiratory problems were noted on the Veteran's separation examination.  

The Board notes that the Veteran is competent to testify as to the events he experienced in service, including that he reported a pulmonary problem in service.  However, competency is very different than credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the Board finds that the Veteran's assertion that he reported pulmonary problems during his period of active service are not credible.  First, there is no indication in the Veteran's service treatment records that he ever reported experiencing pulmonary problems.  In addition, the Veteran's separation examination indicates that he did not have any respiratory problems at the time of his discharge and that he denied ever having had respiratory problems.  In effect, the Veteran's own statements in service (not simply an absence of evidence, but affirmative statements from the Veteran during service) provides factual evidence against his own claim.     

Accordingly, the evidence of record favors a finding that the Veteran did not report having pulmonary problems in service and did not incur a respiratory disorder in service.  Because an in-service disease or injury is not demonstrated, the second element for service connection remains unsatisfied.  The Veteran's service-connection claim for a respiratory disorder fails on this basis.  

The Board has, as noted above, considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim on this issue.  In the instant case, examination pertaining to the Veteran's respiratory disorder is not necessary because it is not established that the Veteran incurred any disease or injury in service that might be related to his current disability.

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a respiratory disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted

The Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated May 2006, June 2006, August 2007 and June 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any other available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Board notes that the Veteran has not been afforded a VA examination to specifically address the etiology of his respiratory disorder.  The Board has considered whether a VA examination is necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).   

A remand to obtain a VA examination in support of the Veteran's claim is not necessary.  Simply stated, point two of the McClendon test is not met.  Beyond that, the Board finds sufficient medical evidence in this case exist for the VA to make an informed decision.  Therefore, point four of the McClendon test is met.

The evidence of record is against a finding that the Veteran incurred any respiratory disorder in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury or disease in service, as in this case).  Remand for a VA examination is thus unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

ORDER

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder, is denied.


REMAND

The Veteran has also claimed entitlement to service connection for sarcoidosis.  As noted above, the Board has recharactized the Veteran's claim as separate claims for a respiratory disorder and sarcoidosis.  While the resulting delay is unfortunate, the sarcoidosis portion of the Veteran's claim requires additional development.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

As noted above, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  

The Veteran asserts that he has sarcoidosis which began in or is due to his period of service.  Moreover, the Veteran has submitted a private medical opinion wherein a physician who has treated the Veteran since 1987 stated that his belief that the Veteran had sarcoidosis in service.

The Board notes that to date, the Veteran has not been afforded a VA examination in connection with his claim, and that the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements and the accompanying medical evidence are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, however, to grant the benefits sought as there is an outstanding question about whether the Veteran's sarcoidosis either began in service or is otherwise etiologically related to the Veteran's period of service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any treatment records from the South Texas Veterans Health Care System dated after February 2008, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  The Veteran himself should abating these record (and indicate he has done so) in order to expedite this case.    

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claim of entitlement to service connection for sarcoidosis.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file, including relevant medical records, should be made available to and be reviewed by the examiner in conjunction with the examination.  Following a thorough evaluation the examiner is asked to state whether or not the Veteran has sarcoidosis.

If sarcoidosis is diagnosed the examiner should then provide an opinion as to whether that condition at least as likely as not (a 50 percent probability or greater) began during service or is otherwise related to any incident or event that occurred in service.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  In addition, the examiner should address other medical findings in the claims file, particularly the June 2008 letter from the Veteran's private physician.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


